Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeckman et al (US 20090252910 A1) with evidence provided by Lindroos et al (US 20100130705 A1) and with further evidence provided by Tynys et al (EP 2799487 A1).
Baeckman discloses a multimodal polyethylene composition comprising a base resin comprising three ethylene homo- or copolymer fractions (A), (B) and (C) with different weight average molecular weight Mw, wherein fraction (B) has a lower Mw than fraction (C) and fraction (C) has a lower Mw than fraction (A), the composition has a viscosity at a shear stress of 747 Pa (eta.sub.747) of 350 kPas or higher, and the composition has a MFR5 of 0.15 g/10 min or higher [abstract]. Fraction (A) has a density of 900 kg/m3 or more [0041]. The fraction (A) is present in 0.5 to 15 wt% [0040], the fraction (B) is present in 20 to 60wt% [0042] and the fraction (C) is present in 20 to 60 wt% [0045]. The density of the base resin is 930 to 970 kg/m3 [0036] and exemplified at 960 kg/m3 [Table 1]. The fraction (A) has a MW of 600,000 to 5,000,000 g/mol [0056], the Fraction (B) has Mw of 2,000 to 50,000 g/mol [0058], and the fraction (C) have a Mw of 30,000 to 600,000 [0060]. The fraction (A) is prepared in a slurry phase [0074] followed by another slurry phase polymerization of fraction (B) and a gas phase 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. Baeckman does not explicitly disclose the Mw/Mn of the fraction (A).  The reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Baeckman discloses that the polymerization is carried out in a slurry phase to achieve the UHMW polyethylene [0073-0074] and uses a Ziegler Natta catalyst [0061]. Lindroos discloses a similar higher Mw polyethylene prepared in a slurry phase from multimodal polymerization with a Ziegler Natter catalyst [abstract]. Lindroos goes to great lengths to achieve a narrow (i.e. low) Mw/Mn of the higher Mw component [0011-0015]. The higher Mw component of Lindroos is able to achieve a Mw/Mn of less than 6 [0058]. Therefore, if the Mw/Mn of Lindroos’s higher Mw component is less than 6 and is inventively low, and the Mw/Mn of Baeckman’s higher Mw component is (literally) unremarkable, then the claimed effects and physical properties, i.e. Mw/Mn of the  would inherently be achieved by and expected of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. Baeckman does not explicitly disclose the claimed intrinsic viscosity. However, it is noted that the range of Mw of fraction is disclosed in the Ultra High Molecular Weight (UHMW) range [0056]. The reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Baeckman discloses fraction (A) has a MW of 600,000 to 5,000,000 g/mol [0056]. Tynys discloses a similar composition to Baeckman, . Tynys discloses that the UHMW polyethylene has a Mw of at least 700,000 [0062] and an intrinsic viscosity of 7 to 22 dl/g which is a measure of molecular weight [0076]. Therefore, the claimed effects and physical properties, i.e. intrinsic viscosity would inherently be achieved by and expected of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Regarding claim 17, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. Baeckman does not explicitly disclose the claimed impact strength. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Baeckman discloses fraction (A) has a MW of 600,000 to 5,000,000 g/mol [0056] in combination with high density polyethylene fractions having Mw of 2,000 to 50,000 g/mol [0058]  of 30,000 to 600,000 [0060] and densities of 940 to 980 kg/m3 [0044]. Tynys discloses a similar composition to Baeckman, comprising UHMW polyethylene with high density polyethylenes with lower Mw. Tynys discloses that the UHMW polyethylene has a Mw of at least 700,000 [0062] and the high density multimodal polyethylene having Mw between 70,000 and 400,000 g/mol [0035] and density of 945 to 965 kg/m3 [0032]. Tynys teaches that these composition provide impact strength well above 19 kJ/m2 at 0°C, even in the comparative examples [Table 3, p16]. Therefore, the claimed effects and physical properties, i.e. impact strength, would inherently be achieved by and expected of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how In re Spada, MPEP §2112.01, I and II. 


Claim 1-3, 5-6 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeckman et al (US 20090252910 A1) in view of Tynys et al (EP 2799487 A1) with evidence provided by Lindroos et al (US 20100130705 A1).
Baeckman, discussed above, does not disclose the claimed intrinsic viscosity of claim 1, or the impact strength of claim 17. 
Tynys discloses a similar composition to Baeckman, comprising UHMW polyethylene (which corresponds to fraction (A) of Baeckman) combined with a high density multimodal polyethylene component (which corresponds to fractions (B) and (C) of Baeckman) [abstract]. Tynys discloses that the UHMW polyethylene has a Mw of at least 700,000 [0062] and an intrinsic viscosity of 7 to 22 dl/g which is a measure of molecular weight [0076] so both the UHMW polyethylene of Tynys and the fraction (A) of Baeckman have intrinsic viscosity that reads on the claims. Tynys teaches that the UHMW component contributes to a blend with excellent impact properties, processability and other advantageous mechanical properties [0007-0008]. Tynys teaches that these composition provide impact strength well above 19 kJ/m2 at 0°C, even in the comparative examples [Table 3, p16].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed intrinsic viscosity in the high Mw fraction (A) of Baeckman because Tynys teaches that it contributes to a blend with excellent impact properties, processability and other advantageous mechanical properties.
Lindroos, see rejection above, teaches that the claimed Mw/Mn is present in the fraction (A) of Baeckman. 


Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amount of component A1, the molecular weight of component A1 (and its intrinsic viscosity), and the density of component A1 in the claims are all merely overlapping with the corresponding ranges disclosed in Baeckman. This argument is not convincing. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Applicant argues that the split in working examples of Baeckman of the ultrahigh molecular weight fraction are lower than the claims. Applicant argues that the viscosity at shear stress of 700 kPas is higher than that achieved in the working example of Baeckman. This argument is not convincing.  Applicants’ arguments amount to a contention that the claimed element is a nonpreferred embodiment of the prior art.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, see Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The split of ultrahigh molecular weight component A of Baeckman has been cited as a range of 0.5 to 15 wt% [0040] which overlaps substantially with the claimed range of 5-15wt%. Likewise, the viscosity at shear stress of Baeckman has been cited as greater than 600 kPas [0052] which almost entirely overlaps with the claimed range of 7000 kPas or greater.  

With regards to Applicants' allegation of unexpected results found in the present invention, Applicants are reminded that any showing of unexpected results must meet three criteria: a) the experimental data must compare the claimed invention to the analogous invention of the prior art, b) the showing must be commensurate in scope with the present claims, and c) the results must be, in fact, unexpected.  A prima facie case of obviousness has been shown, so the burden of making a clear presentation of the secondary consideration of unexpected results is shifted to the Applicant. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766